Exhibit 10.39
Fiscal Year 2010 Executive Management Bonus Program
The Compensation Committee (“Compensation Committee”) of the Board of Directors
(“Board”) approved a cash bonus plan for fiscal year 2010 (the “2010 Executive
Management Bonus Program”) pursuant to which certain members of our executive
management team with global strategic management responsibilities will
participate, including Jeffrey Weiss, Randy Underwood and Norman Miller, who are
each named executive officers of the Company. The 2010 Executive Management
Bonus Program sets forth target bonus amounts as a percentage of base
compensation, which percentage is measured based upon the Company’s achievement
of certain earnings before interest, taxes, depreciation and amortization
(“EBITDA”) goals, and/or achievement of Strategic Objectives established by the
Board.
The target bonus award for each of Mssrs. Underwood and Miller under the 2010
Executive Management Bonus Program is 80% and the maximum bonus opportunity is
160%. The target bonus award and the maximum bonus opportunity for Mr. Weiss
under the 2010 Executive Management Bonus Program are 100% and 150%,
respectively, each as determined pursuant to the bonus provision contained in
his employment agreement, which has been previously filed by the Company as an
Exhibit to the Company’s Current Report on Form 8-K filed with the Securities
and Exchange Commission on October 9, 2007.
The Compensation Committee and/or the Board will determine the EBITDA operating
targets and methodology on which the bonuses are paid pursuant to the 2010
Executive Management Bonus Program based upon methods used historically by the
Company. The Compensation Committee and/or the Board retain the right to amend,
alter or terminate the 2010 Executive Management Bonus Program at any time. The
bonuses under the 2010 Executive Management Bonus Program will be calculated and
paid after finalizing the Company’s annual financial results for fiscal year
2010 or pursuant to certain contract provisions. Each employee must be employed
in good standing on date of payment in order to receive payment under the
arrangement.

